Name: Commission Decision of 10 December 1980 approving a programme for the sector of crustaceans and molluscs at Yerseke, Zeeland, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D121080/1210/EEC: Commission Decision of 10 December 1980 approving a programme for the sector of crustaceans and molluscs at Yerseke, Zeeland, pursuant to Council Regulation (EEC) No 355/77 (Only the Dutch text is authentic) Official Journal L 369 , 31/12/1980 P. 0035 - 0035****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 10 DECEMBER 1980 APPROVING A PROGRAMME FOR THE SECTOR OF CRUSTACEANS AND MOLLUSCS AT YERSEKE , ZEELAND , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 80/1210/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF THE NETHERLANDS FORWARDED ON 13 DECEMBER 1978 A PROGRAMME FOR CRUSTACEANS AND MOLLUSCS AT YERSEKE , ZEELAND , AND SUBSEQUENTLY FORWARDED FURTHER INFORMATION ON THE PROGRAMME , MOST RECENTLY ON 2 JUNE 1980 ; WHEREAS THE SAID PROGRAMME IS FOR THE RATIONALIZATION , MODERNIZATION , RENOVATION AND EXPANSION OF INSTALLATIONS AND EQUIPMENT FOR PROCESSING AND MARKETING CRUSTACEANS AND MOLLUSCS AT YERSEKE ; WHEREAS IT IS INTENDED TO IMPROVE PROCESSING AND MARKETING TECHNIQUES AND FINISHED PRODUCT QUALITY AND THEREBY INCREASE THE VALUE ADDED TO THE BASIC PRODUCTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS , UNDER REGULATION ( EEC ) NO 355/77 , PROGRAMMES MUST COVER THE IMPROVEMENT OF PROCESSING AND MARKETING STRUCTURES ; WHEREAS , CONSEQUENTLY , THAT PART OF THE PROGRAMME CONCERNING INVESTMENTS RELATED ONLY TO CHANGES IN THE LOCATION OF UNDERTAKINGS CANNOT BE APPROVED ; WHEREAS THE PROGRAMME INCLUDES ENOUGH OF THE INFORMATION REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE OBJECTIVES SPECIFIED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED FOR CRUSTACEAN AND MOLLUSC PROCESSING AT YERSEKE ; WHEREAS THE TIME LIMIT FIXED FOR IMPLEMENTING THE PROGRAMME IS NOT LONGER THAN THE PERIOD SPECIFIED IN ARTICLE 3 ( 1 ) ( G ) OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES AND THAT OF THE STANDING COMMITTEE FOR THE FISHING INDUSTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE REGIONAL PROGRAMME FOR THE SECTOR OF CRUSTACEANS AND MOLLUSCS AT YERSEKE , ZEELAND , FORWARDED BY THE GOVERNMENT OF THE NETHERLAND PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 13 DECEMBER 1978 AND SUPPLEMENTED ON 2 JUNE 1980 , IS HEREBY APPROVED . 2 . THIS APPROVAL DOES NOT COVER THAT PART OF THE PROGRAMME CONCERNING INVESTMENTS RELATING ONLY TO THE RELOCATION OF UNDERTAKINGS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS DONE AT BRUSSELS , 10 DECEMBER 1980 FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT